DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/24/2021.  
New claims 2-14 have been added.  Claims 1-14 are now pending in the present application.
This Action is made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on 09/24/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement submitted on 06/28/2021 has been considered by the Examiner and made of record in the application file.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 2009/0031782 A1).

Consider claim 1, Jackson discloses the claimed invention wherein a vehicle wheel alignment system comprising: (title; wheel alignment system) 
at least one camera (paragraph 22; image sensor 210) for viewing a respective set of a plurality of three-dimensional points on a respective wheel of the vehicle (paragraph 25; orientation may be derived from a 3D position measurement) and capturing image data of the set of points as the wheel is continuously rotated (paragraph 33; moving the wheel/target assembly to a plurality of positions) a number of degrees of rotation, (paragraph 50; each target is rotated such that its corresponding pod camera obtains images of the target in at least two rotational images) 
wherein the image data is used to calculate a plural minimum number of poses of the wheel as the wheel is continuously rotated the number of degrees of rotation; and (paragraph 50; each image sensor images targets in passive heads as they rotate with an image for successive angular positions at least 30 degrees apart) 
wherein the at least one camera comprises a data processor for performing the steps of preprocessing the image data, (paragraph 28; The system also includes a computer in communication with the active sensing heads for processing image data relating to observation of the targets and tilt data, from the active sensing heads. The computer also processes spatial relationship data from the at least one spatial relationship sensor. The data processing enables computation of at least one measurement of the vehicle.) and (paragraph 21; measure one or more wheel alignment parameters)

Consider claim 2, Jackson discloses the claimed invention wherein the data processor is for serving a user interface.  (paragraph 2; local display for status feedback)

Consider claim 11, Jackson discloses the claimed invention wherein each of the minimum number of poses of the wheel is stored.  (paragraph 53; At each position, the change in each pod's camber gauge reading is noted, along with the spindle rotational sensor reading.)

Consider claim 13, Jackson discloses the claimed invention wherein the set of 3D points are rigidly attached to a respective wheel.  (paragraph 54; target is rigidly mounted to the wheel)

Consider claim 14, Jackson discloses the claimed invention wherein each of the 3D points comprises textured features on the wheel.  (figure 3b)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Davidson (US 2005/0027473 A1).

claim 3, Jackson discloses the claimed invention wherein the data processor is for calculating a change in an alignment parameter for each vehicle wheel based on the preprocessed image data (paragraph 21) but fails to disclose analyzing the change in the alignment parameter to detect an error.  
In related art, Davidson discloses analyzing the change in the alignment parameter to detect an error.  (abstract; paragraphs 33-36)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Davidson into the teachings of Jackson to effectively mitigate alignment error by compensating for wheel runout.

Consider claim 4, Jackson, as modified by Davidson, discloses the claimed invention wherein the detected error includes at least one of (a) vehicle wheel axis precession; (paragraph 33; the computer can also calculate the 3D orientation of the axis of rotation of the wheel axis associated with the passive target) (b) surface flatness errors of a surface of an alignment rack on which the vehicle wheels rotate; (c) plate slipping errors of a plate which comprises part of T9089\21988US02\4826-4470-8153.vi-47- the surface of the alignment rack; and (d) stress in a suspension of the vehicle beyond predetermined rest conditions.  (Davidson: paragraphs 38, 51)

Consider claim 5, Jackson, as modified by Davidson, discloses the claimed invention wherein the data processor is for attempting to correct or compensate for detected problems (a)-(d).  (Davidson: paragraph 48; the detected symptom may be displayed to a user, along with the probable cause and a suggested corrective action.)

claim 7, Jackson discloses the claimed invention except for wherein the data processor is for: detecting, at least in part based on the image data, at least one of (e) instability of one or more of the cameras; and (f) excessive vehicle thrust angle changes.  
In related art, Davidson discloses excessive vehicle thrust angle changes.  (Davidson: paragraph 32)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Davidson into the teachings of Jackson to effectively mitigate alignment error by compensating for wheel runout.

Consider claim 8, Jackson, as modified by Davidson, discloses the claimed invention wherein the data processor is for attempting to correct or compensate for detected problems (e)-(f).  (Davidson: paragraph 48; the detected symptom may be displayed to a user, along with the probable cause and a suggested corrective action.)

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Davidson and in further view of York (US 6,571,191 B1).

Consider claims 6 and 9, Jackson, as modified by Davidson, discloses the claimed invention except for wherein the data processor is for alerting a user of the system if the processor cannot correct the detected problems.  (Davidson discloses the detected symptom may be displayed to a user, along with the probable cause and a suggested corrective action.)
(col. 10, lines 10-26)
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to incorporate the teachings of York into the teachings of Jackson and Davidson to effectively flag and alert if a detected error cannot be corrected.

Allowable Subject Matter
Claims 10 and 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
D’Agostino (US 2013/0307967 A1) discloses  is relevant prior art not applied in the rejection(s) above discloses a method for performing rolling runout compensation for vehicle wheel alignment.  A plurality of sets of camber and toe measurements are acquired for a pair of vehicle wheels, each at a different, relatively small rollback angle between measurements; e.g., rolling the vehicle more than 0° and less than 180° from the last wheel position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665